Citation Nr: 1519956	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-23 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Home Loan Eligibility Center in Winston-Salem, North Carolina


THE ISSUE

Entitlement to home loan benefits.


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from December 1981 to January 1987.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2013 decision by the VA Home Loan Eligibility Center in Winston-Salem, North Carolina.


FINDINGS OF FACT

1. The appellant served in the Army National Guard from December 1981 to January 1987, for a total of five years and one month of service in the Selected Reserve.

2. The appellant was not discharged from service due to a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan benefits have not been met.  38 U.S.C.A. §§ 3701, 3702, 5303A, 3702 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a certificate of eligibility for loan guaranty benefits is dependent upon length of service.  A veteran who initially enters service after September 7, 1980, must complete either 24 months of continuous active duty, or the full period for which the veteran was called or ordered to active duty, whichever period was shorter.  38 U.S.C.A. § 5303A(b)(1).  Here, the appellant served only one period of active duty for training from February to June 1982 with no additional periods of active service.  Thus, he does not meet the basic eligibility requirements under 38 U.S.C.A. § 5303A(b)(1).

As another avenue of eligibility for housing loan benefits, the provisions of 38 U.S.C.A. §§ 3701, 3702 state that a veteran is eligible for housing loan benefits if the veteran meets certain requirements.  As pertinent to this case, the term "veteran" includes an individual who is not otherwise eligible for the benefits of this chapter and who has completed a total service of at least 6 years in the Selected Reserve and, following the completion of such service, was discharged from service with an honorable discharge, was placed on the retired list, was transferred to the Standby Reserve or an element of the Ready Reserve other than the Selected Reserve after service in the Selected Reserve characterized by the Secretary concerned as honorable service, or continues serving in the Selected Reserve, or who was discharged or released from the Selected Reserve before completing 6 years of service because of a service-connected disability.  38 U.S.C.A. §§ 3701(b)(5)(A), 3702(a)(2)(E).

The term "Selected Reserve" means the Selected Reserve of the Ready Reserve of any of the reserve components (including the Army National Guard of the United States and the Air National Guard of the United States) of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

The appellant served in the Army National Guard from December 1981 to January 1987, for a total of five years and one month according to his Report of Separation and Record of Service.  The appellant does not contend he had additional service.  Therefore, the evidence does not show that the appellant had at least six years of service in the Selected Reserve.

The Board has also considered whether the appellant was discharged because of a service-connected disability.  The appellant is service-connected for a left ankle disability.  Without citing specifically to the ankle disability, the appellant argued in his notice of disagreement filed in connection with his claim that he was unable to complete his service because of injuries sustained on active duty.  However, the appellant's Report of Separation and Record of Service indicates that the appellant was discharged for "unsatisfactory participation."  Thus, the appellant's service record does not indicate he was discharged due to a service-connected disability.

Therefore, as the record indicates the appellant had less than six years of service in the Selected Reserve and was not discharged because of a service-connected disability, he does not meet the requirements for eligibility for VA home loan benefits under 38 U.S.C.A. § 3701(b)(5)(A).

The law, not the evidence, is dispositive of the outcome of this case.  As a matter of law, the appellant is not eligible for VA home loan benefits.  Thus, the claim for eligibility for VA home loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As the outcome of this case turns on the law rather than the evidence, the notice and duty to assist provisions of the law are inapplicable.  38 U.S.C.A. §§ 5103, 5103A; Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Eligibility for VA home loan benefits is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


